DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 11/12/20.  Claims 5 and 9 have been canceled.  Claims 1-4 are withdrawn.  Claims 1 and 6 have been amended.  Claims 6-8 and 10-14 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu USPA_20140246148_A1.
Liu discloses methods for bonding substrates using adhesives (Title) wherein said substrate can include a polarizer (Claim 8) and a cover glass layer (Claim 9) with optically clear adhesives there-between (Claim 24).  Liu discloses having said polarizers on the surface of a display device/panel (paragraph 0069; see elements 14 and 32 in FIG. 3). Liu further discloses a specific arrangement wherein is a glass cover layer (element 44 in FIG. 40; corresponding to claimed 3D cover glass) (paragraph 0081) followed by an adhesive layer (element 38L in FIG. 40; corresponding to claimed second OCA layer), then another adhesive layer (element 38U in FIG. 40; corresponding to claimed first OCA layer); wherein the viscosity of said adhesive layer (element 38L; corresponding to claimed second OCA layer) is greater than the viscosity of said adhesive layer (element 38U; corresponding to claimed first OCA layer) (paragraph 0112). Liu discloses how the adhesive can be smooth upon the display substrate (paragraphs 0057, 0114) as is being claimed in independent Claim 1. Liu further discloses, as is being claimed, the use of forming protrusions and other features to facilitate the formation of satisfactory adhesive bonds (paragraph 0008). The Examiner respectfully submits that it would be obvious to have the stripping force between the OCA and glass cover plate to be the same as between OCAs so that an internal disassembly does not occur.  This in turn, can correspond to how that “stripping force” is determined; such as the roughness being pre-determined by way of forming said protrusions, as being claimed.  Applicants have not indicated how these limitations results in unexpected and surprising properties.  The remaining physical properties are all well-known in the art and are a matter of routine optimization well-known in the art.  Applicants have not decisively shown how they result in unexpected and surprising Liu discloses a number of functional layers that can serve as the claimed ink protection layer upon its substrate (paragraph 0069).
Response to Arguments
Applicant’s arguments, filed 11/12/20, with respect to the rejection(s) of claim(s) 6-14 under Li CN_107395928_A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USPA_20140246148_A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 24, 2020